            Case 2:20-cv-00755-JHE Document 1 Filed 05/29/20 Page 1 of 9            FILED
                                                                           2020 May-29 PM 02:20
                                                                           U.S. DISTRICT COURT
                                                                               N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

Mamie Cherry,                                  Case No.:

                  Plaintiff,

      vs.                                      COMPLAINT

Equifax Information Services, LLC,
a Georgia limited liability company, and       JURY TRIAL DEMAND
AmSher Collection Services, Inc.
a domestic corporation,

                 Defendants.



      NOW COMES THE PLAINTIFF, MAMIE CHERRY, BY AND THROUGH

COUNSEL, Matthew Landreau, Esq. and for her Complaint against the Defendants,

pleads as follows:

                                 JURISDICTION

   1. Jurisdiction of this court arises under 15 U.S.C. §1681p.

   2. This is an action brought by a consumer for violation of the Fair Credit

      Reporting Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).




                                           1
     Case 2:20-cv-00755-JHE Document 1 Filed 05/29/20 Page 2 of 9




                                   VENUE

3. The transactions and occurrences which give rise to this action occurred in the

   City of Birmingham, Jefferson County, Alabama.

4. Venue is proper in the Northern District of Alabama, Southern Division.



                                  PARTIES

5. Plaintiff is a natural person residing in City of Birmingham, Jefferson County,

   Alabama.

6. The Defendants to this lawsuit are:

      a. Equifax Information Services, LLC (“Equifax”) is a Georgia limited

         liability company that conducts business in the state of Alabama; and

      b. AmSher Collection Services, Inc. (“AmSher”) is a domestic

         corporation, that conducts business in the state of Alabama.

                       GENERAL ALLEGATIONS

7. AmSher is inaccurately reporting its Tradelines (“Errant Tradelines”) on

   Plaintiff’s Equifax credit file with an erroneous notation of account in dispute

8. Plaintiff no longer disputes the Errant Tradelines.

9. On March 4, 2020, Plaintiff obtained her Equifax credit disclosure and

   noticed the Errant Tradelines reporting with a notation of account in dispute.




                                       2
     Case 2:20-cv-00755-JHE Document 1 Filed 05/29/20 Page 3 of 9




   On or about April 1, 2020, Plaintiff submitted a letter to Equifax requesting

   that the credit bureau remove the notation of account in dispute.

10.Equifax forwarded Plaintiff’s consumer dispute to AmSher. AmSher

   received Plaintiff’s consumer dispute from Equifax.

11.Equifax and AmSher did not consult the Credit Reporting Resource Guide as

   part of its investigation of Plaintiff’s dispute.

12.In response to Plaintiff’s dispute, AmSher verified to Equifax that its

   reporting of its Errant Tradelines was accurate.

13.Plaintiff had not received Equifax’s investigation results. Therefore, on May

   14, 2020, Plaintiff obtained her Equifax credit disclosure, which showed that

   Equifax and AmSher failed or refused to remove the notation of account in

   dispute.

14.As a direct and proximate cause of the Defendants’ negligent and/or willful

   failure to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681,

   et seq., Plaintiff has suffered credit and emotional damages. Plaintiff has also

   experienced undue stress and anxiety due to Defendants’ failure to correct the

   errors in her credit file or improve her financial situation by obtaining new or

   more favorable credit terms as a result of the Defendants’ violations of the

   FCRA.


                                   COUNT I
                                        3
       Case 2:20-cv-00755-JHE Document 1 Filed 05/29/20 Page 4 of 9




NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                        AMSHER

 15. Plaintiff realleges the above paragraphs as if recited verbatim.

 16.After being informed by Equifax of Plaintiff’s consumer dispute of the

    erroneous notation, AmSher negligently failed to conduct a proper

    investigation of Plaintiff’s dispute as required by 15 USC 1681s-2(b).

 17.AmSher negligently failed to review all relevant information available to it

    and provided by Equifax in conducting its reinvestigation as required by 15

    USC 1681s-2(b). Specifically, it failed to direct Equifax to remove the

    notation of account in dispute.

 18.The Errant Tradelines are inaccurate and creating a misleading impression

    on Plaintiff’s consumer credit file with Equifax to which it is reporting such

    Tradelines.

 19.As a direct and proximate cause of AmSher’s negligent failure to perform its

    duties under the FCRA, Plaintiff has suffered damages, mental anguish,

    suffering, humiliation, and embarrassment.

 20.AmSher is liable to Plaintiff by reason of its violations of the FCRA in an

    amount to be determined by the trier fact together with reasonable attorneys’

    fees pursuant to 15 USC 1681o.




                                        4
         Case 2:20-cv-00755-JHE Document 1 Filed 05/29/20 Page 5 of 9




   21.Plaintiff has a private right of action to assert claims against AmSher arising

      under 15 USC 1681s-2(b).

      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against the Defendant AmSher for damages, costs, interest, and attorneys’ fees.



                                     COUNT II

 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                        AMSHER

   22. Plaintiff realleges the above paragraphs as if recited verbatim.

   23.After being informed by Equifax that Plaintiff disputed the accuracy of the

      information it was providing, AmSher willfully failed to conduct a proper

      reinvestigation of Plaintiff’s dispute.

   24.AmSher willfully failed to review all relevant information available to it and

      provided by Equifax as required by 15 USC 1681s-2(b).

   25.As a direct and proximate cause of AmSher’s willful failure to perform its

      duties under the FCRA, Plaintiff has suffered damages, mental anguish,

      suffering, humiliation, and embarrassment.

   26.AmSher is liable to Plaintiff for either statutory damages or actual damages

      she has sustained by reason of its violations of the FCRA in an amount to be

      determined by the trier fact, together with an award of punitive damages in


                                           5
         Case 2:20-cv-00755-JHE Document 1 Filed 05/29/20 Page 6 of 9




      the amount to be determined by the trier of fact, as well as for reasonable

      attorneys’ fees that she may recover pursuant to 15 USC 1681n.


      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against the Defendant AmSher for the greater of statutory or actual damages, plus

punitive damages, along with costs, interest, and attorneys’ fees.

                                    COUNT III

  NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                      BY EQUIFAX

   27.Plaintiff realleges the above paragraphs as if recited verbatim.

   28.Defendant Equifax prepared, compiled, issued, assembled, transferred,

      published, and otherwise reproduced consumer reports regarding Plaintiff as

      that term is defined in 15 USC 1681a.

   29.Such reports contained information about Plaintiff that was false, misleading,

      and inaccurate.

   30.Equifax negligently failed to maintain and/or follow reasonable procedures to

      assure maximum possible accuracy of the information it reported to one or

      more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

   31. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Equifax

      negligently failed to conduct a reasonable reinvestigation as required by 15

      U.S.C. 1681i.


                                          6
         Case 2:20-cv-00755-JHE Document 1 Filed 05/29/20 Page 7 of 9




   32.As a direct and proximate cause of Equifax’s negligent failure to perform its

      duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

      and suffering, humiliation, and embarrassment.

   33.Equifax is liable to Plaintiff by reason of its violation of the FCRA in an

      amount to be determined by the trier of fact together with her reasonable

      attorneys’ fees pursuant to 15 USC 1681o.


      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against Equifax for actual damages, costs, interest, and attorneys’ fees.


                                    COUNT IV

    WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                       BY EQUIFAX

   34.Plaintiff realleges the above paragraphs as if recited verbatim.

   35.Defendant Equifax prepared, compiled, issued, assembled, transferred,

      published, and otherwise reproduced consumer reports regarding Plaintiff as

      that term is defined in 15 USC 1681a.

   36.Such reports contained information about Plaintiff that was false, misleading,

      and inaccurate.

   37.Equifax willfully failed to maintain and/or follow reasonable procedures to

      assure maximum possible accuracy of the information that it reported to one

      or more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
                                          7
         Case 2:20-cv-00755-JHE Document 1 Filed 05/29/20 Page 8 of 9




   38. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Equifax

      willfully failed to conduct a reasonable reinvestigation as required by 15

      U.S.C. 1681i.

   39.As a direct and proximate cause of Equifax’s willful failure to perform its

      duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

      and suffering, humiliation, and embarrassment.

   40.Equifax is liable to Plaintiff by reason of its violations of the FCRA in an

      amount to be determined by the trier of fact together with her reasonable

      attorneys’ fees pursuant to 15 USC 1681n.



      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against Defendant Equifax for the greater of statutory or actual damages, plus

punitive damages along with costs, interest, and reasonable attorneys’ fees.


                                JURY DEMAND

      Plaintiff hereby demands a trial by Jury.



DATED: May 20, 2020




                                         8
Case 2:20-cv-00755-JHE Document 1 Filed 05/29/20 Page 9 of 9




                                 By: /s/Matthew Landreau
                                 Matthew Landreau
                                 Bar Number 4710-A22L
                                 22142 West Nine Mile Road
                                 Southfield, MI 48033
                                 Telephone: (248) 353-2882
                                 Facsimile: (248) 353-4840
                                 E-mail: matt@crlam.com
                                 Attorneys for Plaintiff,
                                 Mamie Cherry




                             9
